Citation Nr: 1136600	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to February 1950, from October 1950 to April 1952, and from April 1954 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied entitlement to service connection for bilateral hearing loss.

In December 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer at the RO.

In a January 2011 rating decision, the RO granted service connection for left ear hearing loss.  As that decision represents a full grant of benefits sought with regard to left ear hearing loss, such disability is no longer a part of the current appeal.

In June 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Also in its June 2011 decision, the Board granted entitlement to service connection for tinnitus.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Right ear hearing loss for VA purposes was not shown by any audiological test results in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, lay evidence, private treatment records and examination reports, Naval Hospital treatment records, and an informal conference report.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining a VA medical opinion.  In response, a VA audiologist provided the requested opinion with supporting rationale in June 2011.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current right ear hearing loss is related to noise exposure in service.  Specifically, he alleges that he was exposed to combat noise from heavy artillery as well as helicopters and other aircraft while performing his military duties in service as a gunner and an aviation operations specialist.  He also alleges that he was never provided with any hearing protection in service.

The Veteran's DD Form 214 shows that he received numerous medals for combat achievements.  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b).  That statute states that for any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records reveal that in August 1969, it was noted that he had high frequency hearing loss bilaterally, though such finding was not accompanied by any audiological test results.  His service treatment records also reflect that he scored a 15/15 on all in-service whispered voice tests bilaterally, and no in-service audiograms revealed any hearing loss for VA purposes in the right ear.

At a March 1999 Naval Hospital audiological examination, it was noted that the Veteran had some hearing loss when he retired from military service.  Audiological testing revealed sensorineural hearing loss bilaterally; however, the accompanying audiogram consists only of graphical data without translation to numerical data.  Thereafter, in an April 2005 Naval Hospital treatment record, the Veteran reported having "a little hearing lost."  An October 2009 private audiogram was the first to reveal hearing loss for VA purposes in the right ear based on numerical data.

In a January 2010 statement, the Veteran noted that over the last several months he had experienced a gradual loss of hearing in both ears as well as an increase in ringing in both ears.  In an accompanying January 2010 statement, the Veteran's wife noted that the Veteran had never had "good" hearing since she had known him (they married in 1976), and she described how his hearing impairment had become much worse over the years and especially during the past year.  She also stated that she felt certain that his military noise exposure had affected his hearing.

At a VA audiological examination in March 2010, audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss is less likely than not related to his military service, noting that the Veteran's retirement audiogram in 1977 showed normal hearing for all frequencies for the right ear.  The examiner also cited research which had found no scientific basis for delayed or late onset noise-induced hearing loss (i.e., hearing normal at discharge and causally attributable to military noise exposure 20-30 years later).

At a private audiological examination in May 2010, audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that he was as confident as he could be at that point that the Veteran's hearing loss is service related, noting for example that the Veteran was a gunner on a helicopter in service.  The examiner also noted that with the Veteran's current type of a sloping loss, clearly it is noise related.

At a VA audiological examination in January 2011, audiological testing revealed bilateral sensorineural hearing loss.  However, the examiner did not provide any opinion with regard to whether the Veteran's right ear hearing loss is related to military service.  (The Board notes that the January 2011 examiner did opine that the Veteran's left ear hearing loss is as least as likely as not (50/50 probability) caused by or a result of his military service, based on the rationale that the Veteran's service separation audiogram showed hearing loss in the left ear.  Thereafter, in a January 2011 rating decision, the RO granted service connection for left ear hearing loss.)

Pursuant to the Board's June 2011 Remand, the claims file was returned to the January 2011 examiner for a medical opinion as to whether the Veteran's current right ear hearing loss is possibly related to his military service, including noise exposure therein.  Later in June 2011, the January 2011 examiner once again reviewed the claims file and opined that the Veteran's right ear hearing loss is less likely as not (less than 50/50 probability) caused by or a result of service.  The examiner noted that the Veteran's right ear hearing was within normal limits at the time of his service separation examination, and that there was no significant change in thresholds noted.  The examiner provided further basis for her opinion by citing an Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge, noise-induced hearing loss (NIHL) occurs immediately - i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.

Upon review of the record, the Board finds that service connection for right ear hearing loss is not warranted.  The Board acknowledges the argument of the Veteran's representative (in a September 2011 appellant's brief) that the Veteran's in-service audiogram results in February 1971 and January 1972 would be more consistent with his age and combat noise exposure than the service separation audiogram results in April 1972.  However, the Board reiterates that the Veteran's service treatment records reflect that he scored a 15/15 on all in-service whispered voice tests bilaterally, and that no in-service audiograms (not even those in February 1971 and January 1972) revealed any hearing loss for VA purposes in the right ear.  In addition, right ear hearing loss was not shown to a compensable degree within one year following his discharge from service.  Indeed, the evidence of record reflects that an October 2009 private audiogram was the first to reveal hearing loss for VA purposes in the right ear based on numerical data, more than 37 years after his service discharge.

The Board acknowledges the private examiner's May 2010 opinion that he was as confident as he could be at that point that the Veteran's hearing loss is service related, noting that the Veteran was a gunner on a helicopter in service and that the Veteran's current type of sloping loss is clearly noise related.  However, this opinion was not accompanied by any medical rationale.  Therefore, such opinion is entitled to little probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence).

On the other hand, the VA examiner who conducted both the March 2010 and January 2011 examinations reviewed the claims file, considered the Veteran's service treatment records, interviewed and examined the Veteran, and provided medical rationale for her opinion that the Veteran's current right ear hearing loss is less likely as not (less than 50/50 probability) caused by or a result of his military service and any noise exposure therein, by explaining why the findings of normal right ear hearing at the time of the Veteran's separation from service indicates that his current right ear hearing loss is not related to service.  For these reasons, the opinion by the VA examiner is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Furthermore, although the Veteran is competent to state that he experienced episodes of hearing loss in service, the Board accords more weight to the audiological testing conducted during service as to the presence of hearing loss at that time.  Additionally, while the Veteran and his wife contend that his right ear hearing loss is related to noise exposure during his military service, there is no indication that they have specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current right ear hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran and his wife's own opinions regarding the etiology of his current right ear hearing loss are not competent medical evidence.

For the reasons set forth above, the Board finds the opinion by the March 2010 and January 2011 VA examiner (which was accompanied by detailed supporting medical rationale) is of greater probative value than the May 2010 opinion by the private examiner (which was accompanied by no medical rationale) and the Veteran and his wife's lay contentions regarding the etiology of his right ear hearing loss (which are not competent medical evidence).

Despite the potential applicability of 38 U.S.C.A. § 1154(b) in the current case, the Board notes that section 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition").  Thus, as the most probative evidence fails to link the Veteran's current right ear hearing loss to service, there is no basis on which service connection for right ear hearing loss can be established.

In sum, right ear hearing loss for VA purposes was not shown by any audiological test results in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.  Accordingly, service connection for right ear hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


